723 N.W.2d 855 (2006)
Hessley HEMPSTEAD, Plaintiff-Appellee,
v.
DETROIT LIONS, INC., and Liberty Mutual Insurance Company, Defendants-Appellees, and
Second Injury Fund (70% Reimbursement Provision), Defendant-Appellant.
Docket No. 131858. COA No. 268534.
Supreme Court of Michigan.
November 29, 2006.
On order of the Court, the application for leave to appeal the July 7, 2006 order *856 of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.